Citation Nr: 0526058	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-19 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
September 1955.  The veteran died on May [redacted], 2002 of lung 
cancer.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for the 
cause of the veteran's death.  A Notice of Disagreement was 
received in July 2002.  A Statement of the Case was issued in 
November 2002.  A timely appeal was received later in 
November 2002.  

The appellant appeared and testified before a Veterans Law 
Judge at a hearing held at the RO in August 2003.  In June 
2004, the Board remanded the appellant's claim to the Appeals 
Management Center (AMC) for compliance with the Veterans 
Claims Assistance Act of 2000 and for further development.  
The AMC issued a Supplemental Statement of the Case in May 
2005 and returned the appellant's appeal to the Board.  The 
appellant was notified in August 2005 that the Veterans Law 
Judge who sat at the August 2003 hearing was no longer with 
the Board and she was given the option of having another 
hearing, which she declined.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the appellant's claim 
so that she is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

First, the appellant timely submitted additional evidence to 
the Board after the AMC returned her appeal, including an 
opinion letter from the veteran's treating oncologist and 
service medical records not previously of record.  This 
evidence is highly probative to the appellant's case.  She 
did not submit a waiver of consideration by the RO of this 
evidence.  The case is, therefore, remanded for the AMC to 
consider this evidence.

Second, the appellant claims that the veteran died from lung 
cancer that was due to medical treatment he received in 
service for rheumatoid arthritis and lumbar spondylitis.  
This medical treatment consisted of either x-ray or radiation 
treatment to the spine.  The Board notes that the service 
medical records obtained from the National Personnel Records 
Center (NPRC) do not contain any inpatient treatment records 
although the evidence shows the veteran was treated at the 
3750th Air Force Hospital at Sheppard Air Force Base from 
approximately June 1955 to September 1955.  The RO requested 
these records from the NPRC but did not receive them.  The 
appellant has, however, submitted copies that she has of the 
veteran's service medical records that include a clinical 
record of Roentgen Therapy Summary and a record that shows 
the veteran was started on a course of irradiation to the 
sacro iliac region and lumbar dorsal spine on June 22, 1955.  
These copies were submitted in July 2005 and, therefore, have 
not been considered by the RO.

Given this evidence, the appellant's claim should be 
considered under the special procedures for exposure to 
ionizing radiation claims set forth in 38 C.F.R. § 3.311 
(2004).  This includes submitting the appellant's claim to 
the Under Secretary for Health for a dose estimate and to the 
Under Secretary for Benefits for an opinion.  38 C.F.R. 
§ 3.311(a)(2)(iii) and (b)(1)(iii).

The Board also notes that the appellant has not been provided 
notice of the information and evidence necessary to support a 
claim of radiation exposure and of VA's duties in assisting 
her in such a claim.  The RO should provide such notice to 
the appellant prior to readjudicating her claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide VCAA-complaint 
notice to the appellant of the information and 
evidence needed to support a claim for service 
connection for a disability due to radiation 
exposure, especially with regard to the 
requirements under 38 C.F.R. § 3.311, and VA's 
duty to assist her in developing her claim.

2.  After performing any additional assistance 
required to develop the appellant's claim 
under 38 C.F.R. § 3.311, the RO should forward 
the claims file to the Under Secretary for 
Health for a dose estimate in accordance with 
§ 3.311(a)(2)(iii).  The Board notes the 
service medical records submitted by the 
appellant in July 2005, which were not 
previously of record, for the veteran's 
inpatient treatment provide relevant 
information regarding the veteran's exposure.

3.  After obtaining the dose estimate from the 
Under Secretary for Health, the RO should 
refer the appellant's claim to the Under 
Secretary for Benefits for further 
consideration in accordance with 
§ 3.311(b)(1)(iii).

4.  After obtaining the opinion from the Under 
Secretary of Benefits, the RO should 
readjudicate the claim on the merits under 
§ 3.311.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the appellant and her 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board 
for further appellate review, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

